United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 01-3173
                                  ___________

Robert M. James,                       *
                                       *
            Appellant,                 * Appeal from the United States
                                       * District Court for the
      v.                               * Western District of Missouri.
                                       *
U.S. Parole Commission,                *      [UNPUBLISHED]
                                       *
            Appellee.                  *
                                  ___________

                         Submitted: April 5, 2002
                             Filed: April 8, 2002
                                  ___________

Before LOKEN, BYE, and RILEY, Circuit Judges.
                            ___________

PER CURIAM.

       Robert James, a federal inmate confined at the Federal Medical Center in
Springfield, Missouri, filed a petition under 28 U.S.C. § 2241 challenging his
confinement. The district court1 dismissed the petition and James appealed. We
ordered briefing on whether James should have received a hearing before revocation
of his parole on a District of Columbia conviction, and whether the United States
Parole Commission (USPC) applied the correct parole guidelines. After careful
review of the record, we affirm.

      1
      The HONORABLE SCOTT O. WRIGHT, United States District Judge for the
Western District of Missouri.
       We need not address the first issue because James acknowledges that he had
a parole revocation hearing. Further, the USPC correctly applied its guidelines, as the
District of Columbia no longer had separate parole guidelines at the time of James’s
revocation hearing. See D.C. Code Ann. § 24-131 (2001); Paroling, Recommitting,
and Supervising Federal Prisoners, 63 Fed. Reg. 39,172, 39,172 (July 21, 1998). As
to James’s ex post facto claim, he failed to demonstrate that the parole guidelines that
were applied to him created a sufficient risk of increasing the punishment attached
to his original crimes. See Garner v. Jones, 529 U.S. 244, 251 (2000); Cal. Dep’t of
Corr. v. Morales, 514 U.S. 499, 508-09 (1995).

      Accordingly, we affirm.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-